Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 1 of 43 PageID 343



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

C. S.,

            Plaintiff,

v.                                 Case No:    2:20-cv-634-JES-MRM

WYNDHAM HOTELS & RESORTS,
INC. and LAXMI OF NAPLES,
LLC,

            Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on review of the following

motions: (1) defendant Laxmi of Naples, LLC’s Motion to Dismiss,

Motion to Strike, or For a More Definite Statement and Memorandum

of Law in Support Thereof (Doc. #12), filed on September 28, 2020,

and (2) defendant Wyndham Hotels & Resorts, Inc.’s Motion to

Dismiss Plaintiff’s Complaint (Doc. #15), filed on October 9, 2020.

Plaintiff filed an Opposition to each motion (Doc. #31; Doc. #35)

on November 2nd and November 4th, 2020.         Defendant Wyndham Hotels

& Resorts, Inc. filed a Reply (Doc. #42) on November 30, 2020.

For the reasons set forth below, the motions are denied.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 2 of 43 PageID 344



for Collier County, Florida.          See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).            On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.           Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.               Id. at

(Doc. #1).         On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.           Id. at (Doc. #85).    On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.               S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                Following

the Court’s severance order, plaintiff and the other alleged victim

filed     nearly    thirty    new   actions   against   various   defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff C.S., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain Super 8 by Wyndham Naples in Naples, Florida (the Super 8

Hotel) between 2014 and February 2016.             (Id. ¶¶ 2, 13, 22-24.)

The Complaint alleges that during this time period the Super 8

Hotel was operated by defendant Laxmi of Naples, LLC (Laxmi) as a

franchisee of defendant Wyndham Hotels & Resorts, Inc. (Wyndham). 1

(Id. ¶¶ 25-28, 49.)


      1The Complaint alleges that Wyndham is the franchisor of the
Super 8 brand (Doc. #1, ¶¶ 25, 40-54), while Wyndham asserts that


                                        2
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 3 of 43 PageID 345



      The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent    hiring,    supervision,       and   retention;   (5)    negligent

rescue;    and   (6)   aiding   and   abetting,      harboring,     confining,

coercion, and criminal enterprise.           (Id. pp. 34-49.)       Counts One

through Four are asserted against each defendant, while Counts

Five and Six are asserted against only Laxmi.           (Id.)

                                      II.

      The Laxmi and Wyndham motions raise numerous arguments as to

why the Complaint as whole, and each individual claim, should be

dismissed. The Court will address each of these arguments in turn.

   A. Redundant, Irrelevant and Scandalous Allegations

      Laxmi argues that the Complaint contains numerous allegations

that are redundant, irrelevant, and scandalous, and therefore

should be struck.      (Doc. #12, pp. 4-7.)        Pursuant to Rule 12(f),

a party may move to strike “any redundant, immaterial, impertinent,

or scandalous matter” within the pleadings. The Court enjoys broad

discretion in determining whether to grant or deny a motion to




it is the “ultimate parent company of the franchisor of the Super
8® brand of hotels.”   (Doc. #15, p. 2.)    At this stage of the
proceedings, factual disputes are resolved in favor of the
allegations in the Complaint.



                                       3
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 4 of 43 PageID 346



strike.      Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F.

Supp. 992, 1000 (M.D. Fla. 1976).                     “The purpose of a motion to

strike is to clean up the pleadings, streamline litigation, and

avoid unnecessary forays into immaterial matters.”                         Hutchings v.

Fed. Ins. Co., 2008 WL 4186994, *2 (M.D. Fla. Sept. 8, 2008) (marks

and   citation          omitted).     It   is       not   intended    to   “procure   the

dismissal of all or part of a complaint.”                      Id.   A motion to strike

is a drastic remedy and is disfavored by the courts.                         Schmidt v.

Life Ins. Co. of N. Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012).

Therefore, a motion to strike should be granted only if “the matter

sought      to     be    omitted     has   no       possible    relationship     to   the

controversy, may confuse the issues, or otherwise prejudice a

party.”      Id.

      Laxmi moves to strike ten paragraphs in the Complaint, arguing

the allegations therein contain (1) irrelevant “puffing” about sex

trafficking and its alleged relationship with the hotel industry,

and   (2)    immaterial        and    scandalous          matters    regarding   Laxmi’s

knowledge of the tactics of sex traffickers.                         (Doc. #12, pp. 4-

7.)    Having reviewed the allegations at issue (Doc. #1, ¶¶ 3-5,

55-57, 78-80, 150), the Court declines to strike them.                                The

majority 2 of the allegations relate to the defendants’ knowledge


      2In the third paragraph, the Complaint explains why human
sex trafficking is prevalent at hotels throughout the United States
and globally. (Doc. #1, ¶ 3.) While such an allegation may be
irrelevant, see S.Y., 476 F. Supp. 3d at 1259 (“[T]he Court agrees


                                                4
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 5 of 43 PageID 347



of sex trafficking, the failure to prevent it, and the motivation

for doing so.      Such allegations are relevant to the type of claims

plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259 n.5, and the Court

does not find any to be overly redundant or unduly prejudicial.

Accordingly, the request to strike the allegations is denied.

   B. Shotgun Pleading

      The Complaint identifies Wyndham and Laxmi collectively as

the “Super 8 Defendants.”      (Doc. #1, p. 1 introductory paragraph.)

Wyndham and Laxmi argue that because the Complaint groups them

together, it should be dismissed as a shotgun pleading.                 (Doc.

#12, pp. 7-9; Doc. #15, pp. 5-6.) 3

      One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought   against.”    Weiland   v.   Palm   Beach    Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also




that those [allegations] regarding sex trafficking in general and
its relationship with the hospitality industry should be stricken
as irrelevant.”), the Court cannot say that this single allegation
causes sufficient prejudice to justify the “drastic” and
“disfavored” remedy being sought. Schmidt, 289 F.R.D. at 358.
      3The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not
always correspond with the page number at the bottom of the
document.



                                     5
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 6 of 43 PageID 348



Barmapov v. Amuial, 2021 WL 359632, *2 (11th Cir. Feb. 3, 2021).

Such a pleading fails “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim

rests,” Weiland, 792 F.3d at 1323, and          violates the requirement

that a plaintiff provide “a short and plain statement of the

claim,” Fed. R. Civ. P. 8(a)(2). 4

      The   Complaint   does   indeed    repeatedly   refer   to   the   two

defendants collectively as the “Super 8 Defendants.”           The failure

to specify a particular defendant is not fatal, however, when

“[t]he complaint can be fairly read to aver that all defendants

are responsible for the alleged conduct.”        Kyle K. v. Chapman, 208

F.3d 940, 944 (11th Cir. 2000).         The Complaint typically (but not

always) alleges that “each and every” such defendant was involved

in the activity described in the particular paragraph of the

Complaint.    A fair reading of the Complaint is that each of these

defendants was involved in the identified conduct attributed to

the “Super 8 Defendants.”      While defendants may disagree that such

allegations are accurate, that dispute is for another day.               The

group allegations do not fail to state a claim, Auto. Alignment &

Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707,


      4Laxmi relies on Rule 9(b) of the Federal Rules of Civil
Procedure to suggest the Complaint’s allegations are improper.
(Doc. #12, pp. 7-8.)        However, Rule 9(b)’s particularity
requirement applies only when a party alleges fraud or mistake,
neither of which are applicable here.



                                     6
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 7 of 43 PageID 349



732–33 (11th Cir. 2020), and the Complaint does not constitute a

shotgun pleading.

       C. Failure to State a Claim

       Each defendant argues certain claims should be dismissed due

to plaintiff’s failure to state a claim upon which relief may be

granted.    Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).            This requires

“more    than    an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft   v.   Iqbal,   556    U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations



                                     7
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 8 of 43 PageID 350



omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.          Factual allegations that are merely

consistent    with   a   defendant’s    liability     fall   short     of    being

facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,    a    court   should    assume   their    veracity      and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

      (1)   Trafficking Victims Protection Reauthorization Act

      Wyndham    challenges    the    one   federal     claim,   the    alleged

violation of the TVPRA set forth in Count One.            The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:

      (a) An individual who is a victim of a violation of this
      chapter may bring a civil action against the perpetrator
      (or whoever knowingly benefits, financially or by
      receiving anything of value from participation in a
      venture which that person knew or should have known has
      engaged in an act in violation of this chapter) in an
      appropriate district court of the United States and may
      recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).         The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.                    The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:




                                       8
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 9 of 43 PageID 351



      (a)   Whoever knowingly –

         (1) in or affecting interstate or foreign commerce .
         . . recruits, entices, harbors, transports, provides,
         obtains,   advertises,   maintains,  patronizes,   or
         solicits by any means a person; or

         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

      knowing, or except where the act constituting the
      violation of paragraph (1) is advertising, in reckless
      disregard of the fact, that means of force, threats of
      force, fraud, coercion described in subsection (e)(2),
      or any combination of such means will be used to cause
      the person to engage in a commercial sex act, or that
      the person has not attained the age of 18 years and will
      be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).        S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

      Wyndham argues the Complaint’s allegations are insufficient

to state a claim under section 1595(a), asserting four pleading

deficiencies.     (Doc. #15, pp. 6-16.)




                                     9
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 10 of 43 PageID 352



                (a)     “Participation” in a “Venture”

        Wyndham       first    argues   that    the   Complaint    lacks   well-pled

 allegations that it participated in a “venture,” as required by

 section 1595(a).         (Doc. #15, pp. 6-10.)        Drawing on the definition

 of “venture” used in the criminal portion of the statute, 18 U.S.C.

 § 1591(e)(6) 5, Wyndham asserts that a “venture” requires two or

 more       individuals    “associated     in    fact.” 6   (Doc.      #15,   p.   6.)

 Borrowing       from    the    federal   RICO    definition      of   “enterprise,”

 Wyndham argues that “associated in fact” requires that persons

 must operate as a “continuing unit that functions with a common

 purpose.”       (Id. p. 7.)       Wyndham continues that in the context of

 a TVPRA claim against a hotel operator, the Complaint must “at

 least” allege a “continuous business relationship between the

 trafficker and the hotels such that it would appear that the

 trafficker and the hotels have established a pattern of conduct or

 could be said to have a tacit agreement.”                  (Id. p. 8) (quoting

 M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 970




        “The term ‘venture’ means any group of two or more
        5

 individuals associated in fact, whether or not a legal entity.”
 18 U.S.C. § 1591(e)(6).

       Wyndham notes that it is not seeking to impute the definition
        6

 of “participation in a venture” from the criminal provision in
 section 1591(e)(4), but suggesting that the Court should apply the
 definition of “venture” for section 1591(e)(6) and the ordinary
 meaning of the term as construed by at least two appellate courts.
 (Doc. #15, p. 10 n.4.)



                                           10
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 11 of 43 PageID 353



 (S.D. Ohio 2019)); see also Doe v. Rickey Patel, LLC, 2020 WL

 6121939,    *5    (S.D.   Fla.   Sept.   30,   2020)(   “In   order   to    plead

 Defendants participated in a venture, Plaintiff must allege facts

 from which the Court could reasonably infer the hotels could be

 said to have a tacit agreement with the trafficker.”                       (marks

 omitted)).       Wyndham concludes that “[a] commercial relationship,

 such as a hotel owner renting a hotel room, does not give rise to

 a reasonable inference that the participants in such a relationship

 shared a common purpose or otherwise ‘associated in fact.’”                (Doc.

 #15, p. 8.)

       Here, the Complaint alleges Wyndham participated in a venture

 “by engaging in a pattern of acts and omissions that were intended

 to   support,     facilitate,     harbor,      and   otherwise   further     the

 traffickers’ sale and victimization of the Plaintiff C.S. for

 commercial sexual exploitation by repeatedly renting rooms at

 Super 8 Wyndham Hotel to people” Wyndham “knew or should have known

 were engaged in sex trafficking.” (Doc. #1, ¶ 160.) 7 The Complaint

 also alleges why Wyndham should have been on notice of the sex

 trafficking and how it failed to prevent it.              (Id. ¶¶ 4-16, 55-

 83, 118.)        The Court finds the allegations in the Complaint

 sufficient to allege participation in a venture under section




       7Wyndham cites the same paragraph in its motion, but fails
 to recite the complete sentence. (Doc. #15, p. 9.)



                                          11
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 12 of 43 PageID 354



 1595(a).     See Doe, 2020 WL 6121939, *5 (“The Court finds it

 sufficient for Plaintiff to plead that Defendants participated in

 a venture by renting rooms to individuals that knew or should have

 known were involved in a sex-trafficking venture, including the

 sex-trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This

 Court   finds    Plaintiff   has    alleged    sufficient    facts    to   show

 Defendants ‘participated in a venture’ under § 1595 by alleging

 that Defendants rented rooms to people it knew or should have known

 where [sic] engaged in sex trafficking.”).

       Wyndham    also   argues     that    “participation”   in   a   venture

 requires an allegation of an overt act in furtherance of the

 venture, and that failure to prevent sex trafficking is not such

 an overt act.     (Doc. #15, pp. 8-9.)        The Court is not convinced.

 S.Y., 476 F. Supp. 3d at 1256 (“In the absence of any controlling

 authority, the Court concludes that actual ‘participation in the

 sex trafficking act itself’ is not required to state a claim under

 section 1595.      Accordingly, plaintiffs’ failure to allege such

 actual participation is not fatal to its section 1595 claim under

 the TVPRA.”). Wyndham has not identified any controlling authority

 to the contrary.

            (b)    Knowingly Benefited From Participating in Venture

       Wyndham next argues that the Complaint insufficiently alleges

 that it knowingly benefitted from participating in a venture that

 committed TVPRA crimes, with knowledge of the causal relationship.



                                       12
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 13 of 43 PageID 355



 (Doc. #15, p. 10-11.)     Wyndham asserts that the allegation that it

 financially benefited from its relationship with the franchisees

 because it received franchise fees is insufficient, since that

 money is not “from” any act by Wyndham that could plausibly

 constitute “participation” in a TVPRA “venture.”          (Id.)

        The Complaint alleges the defendants knowingly benefited from

 the sex trafficking of plaintiff “by receiving payment for the

 rooms rented for Plaintiff C.S. and her traffickers at the Super

 8 Wyndham Hotel,” and by receiving “other financial benefits in

 the form of food and beverage sales and ATM fees from those persons

 who were engaging in sex trafficking.”         (Doc. #1, ¶ 158.)     As to

 Wyndham   as   franchisor,   the   Complaint   alleges   it   “received   a

 significant franchise fee and continuous royalties on the Super 8

 Wyndham Hotel’s gross revenue,” while also exercising “ongoing and

 systematic control over operations at the Super 8 Wyndham Hotel.”

 (Id. ¶¶ 43, 115.)     The Court finds such allegations sufficient to

 satisfy the “knowingly benefitted” element.        S.Y., 476 F. Supp. 3d

 at 1257; Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192,

 *5 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL

 6682152, *2 (S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at

 965.




                                     13
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 14 of 43 PageID 356



             (c)     Knew   or    Should    Have     Known   that    Venture    was

                     Committing Sex Trafficking Crimes

       Wyndham argues the Complaint fails to plausibly allege that

 it knew or should have known that the “venture” was engaging in

 sex-trafficking crimes, i.e., that Wyndham knew or should have

 known that an adult plaintiff was caused to engage in commercial

 sex by force, threats of force, fraud, or coercion.                 (Doc. #15, p.

 11-13.)     Rather, Wyndham argues, the Complaint only alleges that

 the hotel staff did not interfere with plaintiff and witnessed

 indicia of commercial sex activity.               (Id. p. 11.)     Wyndham argues

 that the allegations do not give rise to a reasonable inference

 that it knew or should have known about any forced commercial sex

 activity at the Super 8 Hotel.            (Id.)

       The   Court    disagrees     with    this    argument.     First   of   all,

 “knowledge, and other conditions of a person’s mind may be alleged

 generally.”       Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

 Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

 2018). Pleading “generally” is not without limits, and a complaint

 must still comply with “the less rigid—though still operative—

 strictures of Rule 8.”          Iqbal, 556 U.S. at 686–87.         The Complaint

 clearly satisfies this notice pleading standard.

       Plaintiff has alleged that the following was “routine conduct

 taking place at the Super 8 Wyndham Hotel as a result of the human

 sex trafficking enterprise”:



                                           14
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 15 of 43 PageID 357



       a. Plaintiff’s sex traffickers frequently rented rooms
          at the hotel close to each other;

       b. Plaintiff’s sex traffickers would rent multiple rooms
          – one to be used for sex trafficking and the other to
          be used for drug sales;

       c. Plaintiff’s sex traffickers often paid cash for the
          rooms at the Super 8 Wyndham Hotel where the Plaintiff
          engaged in commercial sex acts;

       d. Plaintiff’s sex traffickers booked extended stays at
          the Super 8 Wyndham Hotel for themselves and for the
          Plaintiff on a routine basis and on a rotating basis
          frequently throughout the year;

       e. Plaintiff and her sex traffickers would have few or
          no luggage or personal possessions for these extended
          stays;

       f. Plaintiff was confined in the rooms at the Super 8
          Wyndham Hotel for long periods of time;

       g. Plaintiff’s rooms and her sex traffickers’ rooms
          consistently displayed “Do Not Disturb” signs on the
          doors to the room where the Plaintiff was engaged in
          commercial sex acts;

       h. Men (“Johns”) frequently entered and left the rooms
          at the Super 8 Wyndham Hotel where the Plaintiff was
          engaged in illegal commercial sex acts at all times
          of day and night;

       i. The staff and customers at the Super 8 Wyndham Hotel
          that was owned, operated, managed, supervised,
          controlled and/or otherwise held responsible by each
          and every Super 8 Defendant saw that the rooms where
          the Plaintiff engaged in commercial sex acts were
          messy, and contained sex and drug paraphernalia and
          had an unclean smell;

       j. The rooms at the Super 8 Wyndham Hotel were filled
          with evidence of sex trafficking and drug use;

       k. Plaintiff’s sex traffickers consistently refused
          housekeeping services and otherwise would prohibit




                                     15
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 16 of 43 PageID 358



          staff from entering their rooms and the Plaintiff’s
          rooms;

       l. Plaintiff would frequently request clean towels and
          linens;

       m. Plaintiff dressed in a sexually explicit manner and
          would walk the hallways of the Super 8 Defendant
          [sic];

       n. The staff at the Super 8 Wyndham Hotel routinely
          observed sex trafficking activities taking place out
          in the open, and injured sex trafficking victims
          wandering the halls at all hours;

       o. Excessively loud noises would consistently come from
          Plaintiff’s rooms;

       p. During nighttime hours, Plaintiff and her “Johns” and
          drug clients would create noise at the Super 8 Wyndham
          Hotel and, upon information and belief, would be a
          disturbance to other guests using the hotel for their
          intended purposes; and

       q. While at the hotel, the Plaintiff displayed clear
          signs of physical abuse, diminished personal hygiene,
          submissiveness and inappropriate attire.

 (Doc. #1, ¶ 100.) Further, the Complaint alleges Wyndham and Laxmi

 “knew or should have known about the nature of the sex trafficking

 venture at the Super 8 Wyndham Hotel, including as they related to

 Plaintiff C.S.” due to the following:

       a. Requests by the traffickers to rent rooms near exit
          doors;

       b. Cash payments for the rooms by the sex traffickers;

       c. Refusal of housekeeping services by those persons
          engaged in sex trafficking;

       d. Excessive used condoms located in the rooms used for
          sex trafficking;




                                     16
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 17 of 43 PageID 359



         e. Excessive requests for towels and linens in the rooms
            used for sex trafficking;

         f. Hotel staff observing Plaintiff                 C.S.   and    her
            traffickers in the hotel;

         g. Plaintiff C.S. being escorted by traffickers in and
            around the hotel;

         h. Operation of sex trafficking ventures out of the same
            hotel room for multiple days or weeks in succession;

         i. Multiple men per day coming and going from the same
            rooms without luggage or personal possessions;

         j. Hotel staff routinely observing the sex trafficking
            of Plaintiff C.S. and other sex trafficking victims;
            and

         k. Knowledge of police and EMS activity at the Super 8
            Wyndham Hotel and at other locations near the Super 8
            Wyndham Hotel that was related to commercial sex work.

 (Id. ¶ 159.)

       The Court finds these allegations sufficient to reasonably

 infer    the    defendants    knew   or    should   have    known   of   the   sex

 trafficking venture.         S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

 Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, *5-6; H.H., 2019 WL

 6682152, *3; M.A., 425 F. Supp 3d at 967-68.

                (d)   Vicarious Liability

       Finally, Wyndham suggests the TVPRA claim should be dismissed

 because “[v]icarious liability is not viable under the TVPRA”.

 (Doc. #15, p. 13.)        The Court disagrees.       See S.Y., 476 F. Supp.

 3d at 1257-58 (finding plaintiff made sufficient allegations that

 franchisor was vicariously liable under section 1595 of the TVPRA




                                           17
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 18 of 43 PageID 360



 to survive dismissal); see also J.C. v. Choice Hotels Int’l, Inc.,

 2020 WL 6318707, *10 (N.D. Ca. Oct. 28, 2020) (finding plaintiff’s

 vicarious liability claim had “alleged sufficient facts to support

 a plausible claim that [defendants] received financial benefits

 from a venture they vicariously participate in (through their

 franchisees) that the franchises should have known was engaged in

 sex trafficking”).

          Wyndham also argues that even if it could be held vicariously

 liable under the TVPRA, plaintiff’s allegations “do not give rise

 to a plausible inference of an agency relationship” between Wyndham

 and its franchisee, Laxmi.         (Doc. #15, p. 14.)         Wyndham argues

 that because the Landham Act requires some degree of supervision

 by   a    franchisor,   such   supervision   cannot    be   the   basis   for

 liability. (Id. at 14-16.)         The Court finds that the allegations

 in the Complaint do create such a plausible inference.

          “It is well-established that a franchise relationship does

 not by itself create an agency relationship between the franchisor

 and franchisee.”        Cain v. Shell Oil Co., 994 F. Supp. 2d 1251,

 1252 (N.D. Fla. 2014).         However, “[f]ranchisors may well enter

 into an agency relationship with a franchisee if, by contract or

 action      or   representation,    the   franchisor    has    directly   or

 apparently participated in some substantial way in directing or

 managing acts of the franchisee, beyond the mere fact of providing




                                      18
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 19 of 43 PageID 361



 contractual franchise support activities.”            Mobil Oil Corp. v.

 Bransford, 648 So. 2d 119, 120 (Fla. 1995).

       Here,   the    Complaint    alleges   Wyndham   was   in   an   agency

 relationship with Laxmi during the relevant time period.              (Doc.

 #1, ¶ 114.)     The Complaint further asserts that in a variety of

 ways Wyndham exercised control over the means and methods of how

 Laxmi conducted business, such as by profit sharing, standardized

 training, standardized rules of operation, regular inspection, and

 price fixing.       (Id. ¶ 116.)     The Court finds such allegations

 sufficient    to    support   a   plausible   inference     of   an   agency

 relationship.       See S.Y., 476 F. Supp. 3d at 1258; A.B., 455 F.

 Supp. 3d at 195-97; Doe S.W., 2020 WL 1244192, *7; H.H., 2019 WL

 6682152, *6; M.A., 425 F. Supp. 3d at 972. 8


       8Wyndham also suggests such a relationship does not in fact
 exist, but such a determination “is generally a question of fact
 for the jury unless the sole basis for the alleged agency rests in
 the interpretation of a single contract in which case the
 determination may be a question of law to be determined by the
 court.”   Cain, 994 F. Supp. 2d at 1253.       Since the Complaint
 alleges an agency relationship based upon the interaction between
 Wyndham and Laxmi, this is a question of fact inappropriate to
 decide on a motion to dismiss. See Banco Espirito Santo Int’l,
 Ltd. v. BDO Int’l, B.V., 979 So. 2d 1030, 1032 (Fla. 3d DCA 2008)
 (“Unless the alleged agency relationship is to be proven
 exclusively by analysis of the contract between the principal and
 agent (in which case the question is an issue of law), the
 relationship is generally a question of fact and should be analyzed
 by looking at the totality of the circumstances.”); see also A.B.
 v. Hilton Worldwide Holdings Inc., 2020 WL 5371459, *10 (D. Or.
 Sept. 8, 2020) (“Defendants dispute whether they controlled the
 day-to-day operations of the hotels.       Although Plaintiff may
 ultimately fail to establish the agency allegations, at this stage
 in the proceedings this Court accepts as true all well-pleaded


                                      19
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 20 of 43 PageID 362



       Because the allegations in the Complaint are sufficient to

 state a claim under section 1595 of the TVPRA, the Court denies

 Wyndham’s motion for dismissal pursuant to Rule 12(b)(6).

       (2)   Florida RICO Violation

       Count Two of the Complaint asserts a claim against both

 defendants under Florida’s civil RICO statute, section 772.104,

 Florida Statutes.       (Doc. #1, p. 36.)    To state a claim under the

 statute,    plaintiff    must   allege   plausible   facts   showing   “(1)

 conduct or participation in an enterprise through (2) a pattern of

 [criminal] activity.”       Horace-Manasse v. Wells Fargo Bank, N.A.,

 521 Fed. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State,

 845 So. 2d 74, 97 (Fla. 2003)). 9

       Each of the motions argue plaintiff has insufficiently pled

 the enterprise element of her claim.         (Doc. #12, pp. 9-14; Doc.

 #15, pp. 16-19.)        Florida’s RICO statute defines enterprise to




 factual allegations in the complaint and construes them in
 Plaintiff’s favor.”); A.B., 455 F. Supp. 3d at 196 (“The evidence
 may ultimately prove Marriott does not exercise day-to-day control
 over its Philadelphia Airport hotels, but this is more properly
 raised after discovery.”).

       “Since Florida RICO is patterned after federal RICO, Florida
       9

 courts have looked to the federal courts for guidance in
 interpreting and applying the act. Therefore, federal decisions
 should be accorded great weight.” O’Malley v. St. Thomas Univ.,
 Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
 2018) (“[T]he Eleventh Circuit applies federal RICO analysis
 equally to Florida RICO claims.”).



                                     20
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 21 of 43 PageID 363



 include a “group of individuals associated in fact although not a

 legal entity.”         § 772.102(3), Fla. Stat.            “[A]n association-in-

 fact enterprise is simply a continuing unit that functions with a

 common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009).

 To sufficiently plead such an enterprise, “a plaintiff must allege

 that a group of persons shares three structural features: (1) a

 purpose,   (2)     relationships        among    those     associated     with   the

 enterprise,      and     (3)    longevity       sufficient    to    permit     these

 associates to pursue the enterprise’s purpose.”                       Cisneros v.

 Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

 citations omitted).            The motions argue the Complaint fails to

 sufficiently allege a “common purpose” among the defendants. (Doc.

 #12, pp. 10-13; Doc. #15, p. 18.)

       “The purpose prong contemplates ‘a common purpose of engaging

 in   a   course     of    conduct’      among      the     enterprise’s      alleged

 participants.”     Cisneros, 972 F.3d at 1211 (quoting United States

 v.   Turkette,    452    U.S.    576,   583     (1981)).    “An   abstract    common

 purpose, such as a generally shared interest in making money, will

 not suffice.      Rather, where the participants’ ultimate purpose is

 to make money for themselves, a RICO plaintiff must plausibly

 allege that the participants shared the purpose of enriching

 themselves through a particular criminal course of conduct.”                     Id.

 (citations omitted).




                                          21
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 22 of 43 PageID 364



        Here, the Complaint alleges Laxmi and Wyndham “associated

 with each other and/or the Plaintiff C.S.’s sex traffickers for

 the common purpose of profiting off an established sex trafficking

 scheme.”      (Doc. #1, ¶ 165.)      Plaintiff asserts this “association-

 in-fact” constitutes an “enterprise” under Florida’s RICO statute,

 and    that   the    defendants     conducted       or     participated   in    their

 enterprises through a pattern of criminal activity, “related by

 their   common      purpose   to    profit    off     an    institutionalized    sex

 trafficking scheme.”          (Id. ¶¶ 165-66.)             The Court finds these

 allegations      sufficient    to    allege     the      defendants   “shared    the

 purpose of enriching themselves through a particular criminal

 course of conduct.”       Cisneros, 972 F.3d at 1211; see also United

 States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

 that “an association’s devotion to ‘making money from repeated

 criminal activity’ . . . demonstrates an enterprise’s ‘common

 purpose of engaging in a course of conduct’” (citations omitted));

 Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

 3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

 claim, court found that “Plaintiff’s Amended Complaint can be read

 to allege a ‘common purpose’ of furthering an institutionalized

 prostitution scheme to increase profits for the participants,” and

 that    “[t]hese     allegations,      though       thin,    are   sufficient    for

 purposes of this motion”).




                                         22
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 23 of 43 PageID 365



        Each   of   the   motions   also   argues    the    Complaint      fails   to

 sufficiently plead the “pattern of criminal activity” element.

 (Doc. #12, p. 13; Doc. #15, pp. 18-19.)                 As previously stated,

 “[i]n order to state a civil cause of action under the Florida

 RICO Act, a plaintiff must allege a pattern of criminal activity.”

 Arthur v. JP Morgan Chase Bank, NA, 569 Fed. App’x 669, 682 (11th

 Cir. 2014) (citing §§ 772.103-104, Fla. Stat.).                     The statute’s

 definition of “criminal activity” provides “that a particular

 state law crime can serve as the predicate act for a RICO claim if

 it is ‘chargeable by indictment or information’ and falls within

 a series of specified provisions.”           Id. (citing § 772.102(1)(a),

 Fla.   Stat.).      “In   order    to   establish   a     pattern    of   criminal

 activity, the plaintiff must allege two or more criminal acts ‘that

 have the same or similar intents, results, accomplices, victims,

 or methods of commission’ that occurred within a five-year time

 span.”    Id. at 680 (citing § 772.102(4), Fla. Stat.).

        As noted by Wyndham (Doc. #15, p. 19), plaintiff’s Florida

 RICO claim is predicated on the commission of human trafficking

 crimes in violation of section 787.06, Florida Statutes.                     (Doc.

 #1, ¶¶ 167, 169); see also § 772.102(1)(a)15., Fla. Stat. (listing

 “human trafficking” under Chapter 787 among the types of “criminal

 activity” covered by the Florida RICO statute).                 This provision

 provides various punishments for “[a]ny person who knowingly, or

 in reckless disregard of the facts, engages in human trafficking,



                                         23
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 24 of 43 PageID 366



 or attempts to engage in human trafficking, or benefits financially

 by receiving anything of value from participation in a venture

 that has subjected a person to human trafficking.”           § 787.06(3),

 Fla. Stat.     Given the similarity between this language and the

 TVPRA’s civil liability provision, Wyndham argues the Florida RICO

 claim fails “for the same reasons that Plaintiff failed to state

 a TVPRA claim.”      (Doc. #15, p. 19.)          The Court has, however,

 determined   plaintiff’s    TVPRA   claim   is   sufficiently   pled,   and

 therefore rejects Wyndham’s argument as to the Florida RICO claim.

        Laxmi argues the RICO claim fails to allege a pattern of

 criminal activity because the Complaint “impermissibly groups” the

 defendants together, and therefore “[i]t is impossible to discern

 if Laxmi committed two or more predicate acts.”            (Doc. #12, p.

 13.)    The Court disagrees.      The Complaint alleges plaintiff was

 trafficked on a “regular, consistent and/or repeated basis” at

 various hotels in Naples, Florida, and at the Super 8 Hotel from

 approximately 2014 to February 2016.             (Doc. #1, ¶ 84.)       The

 Complaint describes how the sex trafficking occurred at the Super

 8 Hotel and the “routine conduct” taking place as a result, as

 well as alleges Laxmi’s employees made promises to the traffickers

 not to interfere with the trafficking and knowingly turned a blind

 eye to it. (Id. ¶¶ 88, 89, 100, 236, 238.) Viewing the allegations

 in the light most favorable to plaintiff, the Court finds this




                                     24
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 25 of 43 PageID 367



 sufficient    to   allege   two   or   more   predicate   acts       within   the

 applicable timeframe.

       Finally, Laxmi argues the Complaint contains insufficient

 allegations regarding causation.            (Doc. #12, pp. 13-14.)        Under

 the Florida RICO statute, a plaintiff must demonstrate that their

 injuries were proximately caused by the RICO violations.                      See

 Bortell v. White Mountains Ins. Grp., Ltd., 2 So. 3d 1041, 1047

 (Fla. 4th DCA 2009).        “A wrongful act is a proximate cause if it

 is a substantive factor in the sequence of responsible causation.”

 Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,

 1307 (11th Cir. 2003) (marks and citation omitted).              Furthermore,

 a plaintiff “must show a ‘direct relation between the injury

 asserted and the injurious conduct alleged.’”          Id. (quoting Holmes

 v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992)).                 “Indirect

 harm is insufficient to sustain a cause of action under the RICO

 statutes.”    Bortell, 2 So. 3d at 1047; see also O’Malley, 599 So.

 2d at 1000 (“[I]ndirect injuries, that is, injuries sustained not

 as a direct result of predicate acts . . . will not allow recovery

 under Florida RICO.”).

       Laxmi   argues   that    the     Complaint   contains    no     plausible

 allegations that it engaged in any conduct that was the proximate

 cause of plaintiff’s alleged injuries.          (Doc. #12, p. 14.)        Laxmi

 also notes that the Complaint “is void of any allegation that that

 [sic] Laxmi had specific knowledge of Plaintiff.”             (Id)    Plaintiff



                                        25
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 26 of 43 PageID 368



 responds   that   she   has    sufficiently   pled   proximate   cause   and

 consequential damages by alleging she “was at the Super 8 Motel as

 part of the sexual trafficking scheme and her injuries were caused

 by and in furtherance of the sexual trafficking scheme.”             (Doc.

 #31, p. 16.)      Having reviewed the allegations in the Complaint,

 the Court agrees with plaintiff. 10

       The Complaint alleges each of defendants “was on notice of

 repeated incidents of sex trafficking occurring on their hotel

 premises,” and yet “failed to take the necessary actions to prevent

 sex trafficking from taking place.”             (Doc. #1, ¶ 60.)         The

 Complaint also alleges numerous ways in which these defendants

 could have identified and prevented the sex trafficking from

 occurring.    (Id. ¶¶ 62-77.)       Finally, the Complaint alleges the

 “acts and omissions of the Super 8 Defendants served to support,

 facilitate, harbor, and otherwise further the traffickers’ sale

 and    victimization”     of     plaintiff    “for    commercial    sexual




        Unlike the federal RICO statute, “the Florida statute does
       10

 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal
 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236, *3
 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami, 2007
 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business
 or property’ injuries. . . . The plain language of the Florida
 statute does not exclude pecuniary losses resulting from personal
 injury. Accordingly, Mr. Townsend can sue under the Florida RICO
 statute for his loss of employment and personal injuries.”).



                                      26
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 27 of 43 PageID 369



 exploitation by repeatedly renting rooms to people they knew or

 should have known were engaged in sex trafficking.”                (Id. ¶ 129.)

 “[B]y knowingly, or with reckless disregard, repeatedly allowing

 sex trafficking to occur on their premises between 2014 and 2016,”

 the defendants’ “acts have yielded consistent results and caused

 economic,    physical,   and    psychological     injuries”    to    plaintiff.

 (Id. ¶¶ 168, 171.)

       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause.             See Burgese, 101 F.

 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions

 entirely     distinct    form    [sic]     the    alleged    predicate       RICO

 violations, proximate cause is lacking as a matter of law.”).

       (3)   Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability against each defendant.           (Doc. #1, p. 38.)        A premise

 liability claim is a form of negligence action.             “The elements for

 negligence    are   duty,   breach,   harm,      and   proximate    cause;    the

 additional elements for a claim of premises liability include the

 defendant’s possession or control of the premises and notice of



                                       27
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 28 of 43 PageID 370



 the dangerous condition.”         Lisanti v. City of Port Richey, 787 So.

 2d 36, 37 (Fla. 2d DCA 2001).          Plaintiff alleges the defendants

 owed her a variety of duties, that they breached these duties, and

 that as a direct and proximate result, she suffered bodily injury.

 (Doc. #1, ¶¶ 181-95.)        Plaintiff also alleges the defendants had

 actual or constructive knowledge of sex trafficking occurring on

 the premises, that they knew or should have known the risk of such

 criminal conduct taking place would be unreasonably high without

 appropriate precautions, and that they had actual or constructive

 knowledge of the dangerous conditions plaintiff was in.             (Id.    ¶¶

 186-88.)

             (a)   Statute of Limitations

       Wyndham     argues    the   premise    liability    claim   should    be

 dismissed    because   it    is   barred    by   the   relevant   statute   of

 limitations.      (Doc. #15, p. 22.)        Under Florida law, the statute

 of limitations for negligence claims is four years. § 95.11(3)(a),

 Fla. Stat.

       A statute of limitations bar is “an affirmative defense, and

 . . . plaintiff[s] [are] not required to negate an affirmative

 defense in [their] complaint.”             La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).                “A

 dismissal for failure to state a claim on statute of limitations

 grounds is appropriate only if it is apparent from the face of the

 complaint that the claim is time-barred.”              United States ex rel.



                                       28
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 29 of 43 PageID 371



 Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

 2018) (marks and citation omitted).

       Plaintiff alleges the sex trafficking occurred at the Super

 8 Hotel “[f]rom approximately 2014 to February 2016.”                 (Doc. #1,

 ¶ 84.)    Wyndham argues that because the Complaint was filed in

 August 2020, the premise liability claim is time barred.                  (Doc.

 #15, p. 22.)

       “Under Florida law, the statute of limitations begins to run

 when the cause of action accrues.”         Carnival Corp. v. Rolls-Royce

 PLC, 2009 WL 3861482, *5 (S.D. Fla. Nov. 17, 2009) (citing §

 95.031, Fla. Stat.).          “A cause of action accrues when the last

 element constituting the cause of action occurs.”                  § 95.031(1),

 Fla. Stat.      “Under the continuing tort doctrine, the cause of

 action accrues when the tortious conduct ceases.”                  Effs v. Sony

 Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

 2016) (emphasis and citation omitted).               “A continuing tort is

 established by continual tortious acts, not by continual harmful

 effects from an original, completed act.”              Id. at 1245 (marks,

 emphasis, and citation omitted).

       Here,   plaintiff   alleges    she   was   a   repeat   victim    of   sex

 trafficking at the Super 8 Hotel between 2014 and February 2016.

 The   Court    finds   such    allegations   sufficient       to    invoke   the

 continuing tort doctrine.        See Nat’l Sourcing, Inc. v. Bracciale,

 2018 WL 6172430, *2 (M.D. Fla. Nov. 26, 2018) (finding allegation



                                       29
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 30 of 43 PageID 372



 that   a   defendant’s    actions    “continued    to   this   day”    inferred

 continuous tortious conduct, thereby making it plausible for the

 plaintiffs to assert the continuing tort doctrine as a basis to

 toll the statute of limitations).             Accordingly, the Court finds

 that plaintiff’s premise liability claim did not accrue until

 February 2016, and therefore she had until February 2020 to file

 a complaint asserting premises liability.

        Plaintiff met this deadline by filing her First Amended

 Complaint against Wyndham on December 31, 2019.                S.Y. et al v.

 Naples Hotel Co. et al, Case No. 2:20-cv-118 (Doc. #3).               While the

 Court determined severance of the parties was appropriate in the

 original action, S.Y., 476 F. Supp. 3d at 1259, and this Complaint

 was filed in August 2020, it appears that the December 2019 date

 is   applicable   for    statute    of    limitations   purposes      under   the

 relation-back provisions of Rule 15(c) of the Federal Rules of

 Civil Procedure.

        Relation back is a legal fiction employed to salvage
        claims that would otherwise be unjustly barred by a
        limitations provision. See McCurdy v. United States, 264
        U.S. 484, 487, 44 S.Ct. 345, 346, 68 L.Ed. 801 (1924);
        Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
        Under Rule 15, a claim in an amended complaint relates
        back to the filing date of the original complaint if it
        “asserts a claim or defense that arose out of the
        conduct, transaction, or occurrence set out—or attempted
        to be set out—in the original pleading.” Fed. R. Civ. P.
        15(c)(1)(B). When the facts in the original complaint do
        not put the defendant “on notice that the new claims of
        negligence might be asserted,” but the new claims
        instead “involve[ ] separate and distinct conduct,” such
        that the plaintiff would have to prove “completely



                                          30
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 31 of 43 PageID 373



        different facts” than required to recover on the claims
        in the original complaint, the new claims do not relate
        back. Moore, 989 F.2d at 1132.

 Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

 Accordingly,        since   it   is    not    apparent   from   the    face   of    the

 Complaint that the claim is time-barred, dismissal based upon the

 statute of limitations affirmative defense is not appropriate.

        For the same reasons, the Court rejects Wyndham’s argument

 that   plaintiff’s      negligent        hiring,    supervision,      and   retention

 claim is also barred by the four-year statute of limitations.

 (Doc. #15, p. 22.)

               (b)    Failure to State a Claim

        Both    defendants        argue    the     premise   liability       claim    is

 insufficiently pled. In seeking to have the claim dismissed, Laxmi

 first challenges the duty element of the claim.                    (Doc. #12, pp.

 15-16.)       Under Florida law, a property owner generally owes two

 duties to an invitee:

        (1) the duty to use reasonable care in maintaining the
        property in a reasonably safe condition; and (2) the
        duty to warn of latent or concealed dangers which are or
        should be known to the owner and which are unknown to
        the invitee and cannot be discovered through the
        exercise of due care.

 Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

 2012).    Laxmi argues that it did not have a duty to warn plaintiff

 of the danger of sex trafficking because plaintiff was aware of

 the trafficking herself.              (Doc. #12, pp. 15-16); see also Emmons




                                              31
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 32 of 43 PageID 374



 v. Baptist Hosp., 478 So. 2d 440, 442 (Fla. 1st DCA 1985) (“A

 prerequisite to the imposition upon the landowner of a duty to

 warn is that the defendant’s knowledge of the danger must be

 superior to that of the business invitee.”).         However, plaintiff’s

 premise liability claim is not based upon a duty to warn, but

 rather a duty to maintain the property in a reasonably safe

 condition.    (Doc. #1, ¶¶ 181-85.)         Accordingly, Laxmi’s argument

 as it relates to a duty to warn is irrelevant.            See Dampier, 82

 So. 3d at 206 (“The open and obvious nature of a hazard may

 discharge a landowner’s duty to warn, but it does not discharge

 the landowner’s duty to maintain the property in a reasonably safe

 condition.”).

       Alternatively, Wyndham first argues the premise liability

 claim fails because it does not allege that Wyndham possessed or

 controlled the Super 8 Hotel.        (Doc. #15, pp. 19-20.)       The Court

 disagrees.      As   noted,   a   premise   liability   claim    requires   a

 defendant possess or control the premises at issue.             Lisanti, 787

 So. 2d at 37.    Here, the Complaint alleges Wyndham and Laxmi were

 the “owners, operators, managers, supervisors, controllers and

 innkeepers” of the Super 8 Hotel, and that Wyndham exercised

 control over the means and methods of how Laxmi conducted business

 at the hotel.     (Doc. #1, ¶¶ 28, 116.)       While Wyndham may dispute

 these allegations, the Court must accept them as true at this stage

 of the proceedings and finds them sufficient to allege Wyndham had



                                      32
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 33 of 43 PageID 375



 sufficient control of the Super 8 Hotel for premise liability

 purposes.

       Next, Laxmi and Wyndham both argue there could be no duty to

 protect plaintiff from the criminal conduct of third parties

 because such conduct was not foreseeable.            (Doc. #12, pp. 16-17;

 Doc. #15, pp. 20-21.)       The Court disagrees with this argument as

 well.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”            Banosmoreno v. Walgreen Co.,

 299 Fed. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).            Such knowledge must

 only be pled generally.         Fed. R. Civ. P. 9(b).

       The   Complaint    contains     sufficient    allegations    that     sex

 trafficking was occurring at the Super 8 Hotel and that Laxmi and

 Wyndham knew or should have known of it.           (Doc. #1, ¶¶ 55-61, 100-

 09, 159.)      The Complaint also contains sufficient allegations to

 support a claim of an agency relationship between Wyndham and

 Laxmi,   and    any   factual    challenge   to   such   a   relationship   is



                                       33
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 34 of 43 PageID 376



 premature.     See Cain, 994 F. Supp. 2d at 1253; Mobil Oil Corp.,

 648 So. 2d at 120.          Accordingly, the Court finds the allegations

 in the Complaint are sufficient to satisfy the notice pleading

 requirements.

        Finally,    Laxmi    argues    the       premise   liability    claim   fails

 because “Plaintiff cannot establish a causal link between her

 purported injuries and Laxmi’ [sic] purported negligence.”                     (Doc.

 #12, p. 17.)      The Court disagrees.          As noted, the Complaint alleges

 Laxmi was on notice of the sex trafficking occurring at the Super

 8 Hotel and not only failed to prevent it, but knowingly turned a

 blind eye to it in exchange for increased profits.                    The Complaint

 also   alleges     that    as   a   result      of   Laxmi’s   actions,   plaintiff

 suffered     various      injuries   and     damages.      Contrary     to   Laxmi’s

 suggestion that plaintiff’s injuries were the result of a “freakish

 and improbable chain of events,” (Doc. #12, p. 17), the Court finds

 the Complaint sufficiently alleges proximate cause.                   Accordingly,

 the Court denies Laxmi and Wyndham’s request to dismiss the claim

 as insufficiently pled.

        (4)   Negligent Hiring, Supervision, and Retention

        Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention against each defendant.                     (Doc.

 #1, p. 42.)       “To state a claim under Florida law for negligent

 hiring, supervision and/or retention, a plaintiff must establish

 that the employer owed a legal duty to the plaintiff to exercise



                                            34
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 35 of 43 PageID 377



 reasonable    care    in    hiring    and      retaining   safe   and    competent

 employees.”       Clary v. Armor Corr. Health Servs., Inc., 2014 WL

 505126, *4 (M.D. Fla. Feb. 7, 2014) (citations omitted).                  “Florida

 law also holds employers liable for reasonably foreseeable damages

 resulting from the negligent training of its employees and agents.”

 Id. (citing Lewis v. City of St. Petersburg, 260 F.3d 1260, 1265

 (11th Cir. 2001)).         “For an employer to owe a plaintiff a duty,

 the plaintiff must be in the zone of risk that was reasonably

 foreseeable to the employer.”             Id. (citation omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges each Super 8 Hotel defendant was in

 control of the hiring, instructing, training, supervising, and

 terminating of the hotel employees, and that each defendant had a

 duty to make an appropriate investigation of the employees.                     (Doc.

 #1, ¶¶ 202-03.)      The Complaint further alleges that the defendants

 knew or should have known that hotel employees were “allowing

 criminals    to   rent     rooms    for   prostitution     and    drug   dealing,”

 “failing to either identify and/or report the human sex trafficking

 and   foreseeable     harm”    of    plaintiff,      and   “failing      to    refuse

 continued lodging services to human sex traffickers.”                         (Id. ¶¶



                                           35
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 36 of 43 PageID 378



 205-07.)      The       Complaint   concludes     that   the     defendants     were

 negligent     in      their    hiring,        employment,      supervision,      and

 termination decisions regarding the employees, and that the sex

 trafficking of plaintiff was a foreseeable and direct result. (Id.

 ¶¶ 208-12.)

       Each of the motions seeks dismissal of the negligent hiring,

 supervision, and retention claim based on pleading deficiencies.

 Laxmi and Wyndham both argue that the claim fails because the

 Complaint     lacks      sufficient     factual     allegations       that    either

 defendant knew or should have known of any unfit employees.                    (Doc.

 #12, p. 20; Doc. #15, p. 22); see also Bright v. City of Tampa,

 2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an employer

 fails to take a corrective action against an employee because the

 employer had no notice of problems with the employee’s fitness,

 the   employer     is    not   liable   under     Florida      law   for   negligent

 supervision or retention.”).            The Court disagrees.         The Complaint

 sufficiently       alleges     facts     suggesting      sex     trafficking     was

 occurring at the hotel, that the employees knew of it and failed

 to prevent it, and that due to their control over the employees,

 each defendant knew or should have known of it.                  (Doc. #1, ¶¶ 88-

 112, 199-207.)          The Court finds such allegations sufficient at

 this stage of the proceedings.

       Wyndham also argues the claim should be dismissed because the

 Complaint does not plausibly allege that Wyndham hired or employed



                                          36
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 37 of 43 PageID 379



 any of the employees at issue.           (Doc. #15, p. 22.)       The Court is

 not persuaded, as it has determined the Complaint’s allegations of

 an agency relationship between Wyndham and Laxmi are sufficient. 11

 Accordingly, the Court denies the request to dismiss the negligent

 hiring, supervision, and retention claim.

       (5)   Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue against Laxmi.        (Doc. #1, p. 45.)        The Complaint alleges

 Laxmi, as the owner and operator of the Super 8 Hotel, had a duty

 to   keep   the   premises   safe   and    prevent    foreseeable     criminal

 activity, as well as a duty “to make safe a dangerous condition at

 the Super 8 Wyndham Hotel and to rescue their [sic] hotel guests,

 specifically Plaintiff C.S., from the peril they [sic] created.”

 (Id. ¶¶ 215, 218, 224.)        The Complaint alleges that by various

 acts and omissions, Laxmi breached these duties and that the

 continuous    sex   trafficking     of    plaintiff   was   the    direct   and


       11In arguing it did not hire any of the employees, Wyndham
 asserts it “did not own, operate, manage, or control the franchised
 hotel at issue.” (Doc. #15, p. 22.) However, this conflicts with
 the Complaint’s allegations that Wyndham was one of the Super 8
 Hotel’s   “owners, operators, managers, supervisors, controllers
 and innkeepers,” that Wyndham “exercised ongoing and systematic
 control over operations” at the hotel, and that Wyndham made
 “employment decisions.” (Doc. #1, ¶¶ 28, 115, 116.) The Court is
 required to accept all factual allegations as true, Erickson, 551
 U.S. at 94, and “[i]n adjudicating a motion to dismiss, the
 district court may not resolve factual disputes.”          Page v.
 Postmaster Gen. & Chief Exec. Officer of U.S. Postal Serv., 493
 Fed. App’x 994, 995 (11th Cir. 2012).



                                      37
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 38 of 43 PageID 380



 foreseeable result.      (Id. ¶¶ 220-22, 226-27, 229.)         Laxmi argues

 the negligent rescue claim should be dismissed because it is

 insufficiently pled.     (Doc. #12, p. 21.)

       There is no common law duty to rescue a stranger.           Estate of

 Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

 (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.

 1986)).      “A well-established exception to this rule, however,

 provides that an innkeeper is ‘under an ordinary duty of care to

 [a guest] after he knows or has reason to know the [guest] is ill

 or injured.’”      De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013

 WL 148401, *3 (S.D. Fla. Jan. 14, 2013)          (quoting L.A. Fitness,

 Int’l, LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see

 also Abramson v. Ritz Carlton Hotel Co., LLC, 480 Fed. App’x 158,

 161 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

 assist an injured person unless a special relationship, such as

 that between an innkeeper and its guests, exists between the

 parties.”    (citation omitted)).

       Laxmi argues the negligent rescue claim should be dismissed

 because it is insufficiently pled under the “rescue doctrine.”

 (Doc. #12, p. 21.)      Under Florida law, the rescue doctrine holds

 a tortfeasor liable for injuries to a third party who is hurt in

 attempting    to   rescue   the   direct   victim   of   the    tortfeasor.

 Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th Cir. 2008)

 (citation omitted).     “The basic precept of this doctrine ‘is that



                                     38
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 39 of 43 PageID 381



 the person who has created a situation of peril for another will

 be held in law to have caused peril not only to the victim, but

 also to his rescuer, and thereby to have caused any injury suffered

 by the rescuer in the rescue attempt.’”              Menendez v. W. Gables

 Rehab. Hosp., LLC, 123 So. 3d 1178, 1181 (Fla. 3d DCA 2013)

 (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d 700, 702 (Fla. 4th

 DCA 1999)).

        As plaintiff correctly argues in response (Doc. #31, p. 21),

 the rescue doctrine is not implicated by plaintiff’s negligent

 rescue claim.     See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

 Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

 separate from, the affirmative duty to rescue an imperiled party

 that    the    courts   impose   on   persons   in    some    situations.”).

 Accordingly,     because   the   rescue    doctrine    is    not   applicable,

 Laxmi’s request for dismissal based on the doctrine is denied. 12

        (6)    Aiding and Abetting, Harboring, Confining, Coercion and

               Criminal Enterprise

        Finally, Count Six of the Complaint asserts a claim of aiding

 and abetting against Laxmi.           (Doc. #1, p. 47.)        The Complaint



         Laxmi also suggests hotels only have a limited duty to
        12

 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest Laxmi knew plaintiff was in need of aid. (Doc. #12, p.
 21.) However, the Court finds the Complaint contains sufficient
 allegations to satisfy this requirement. (Doc. #1, ¶¶ 101, 102,
 225.)



                                       39
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 40 of 43 PageID 382



 accuses Laxmi of “aiding and abetting unlawful activity including

 unlawful    confinement,    imprisonment,     assault     and    battery    by

 [plaintiff’s] sex traffickers and ‘Johns.’”            (Id. ¶ 230.)    Laxmi

 argues the claim must be dismissed because (1) it asserts Laxmi

 “aided and abetted the criminal act of sex trafficking in violation

 of the TVPRA,” and (2) the TVPRA does not provide a cause of action

 for aiding and abetting.        (Doc. #12, p. 22.)     Having reviewed the

 allegations in the Complaint and the relevant case law, the Court

 finds Laxmi is misinterpreting the claim.

       Florida   courts   have    recognized   aiding    and     abetting   the

 commission of a tort as a standalone claim.       See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).               This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”        Angell v. Allergan Sales, LLC, 2019 WL

 3958262, *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank

 of Am., N.A., 455 Fed. App’x 904, 906 (11th Cir. 2012) (applying

 the above elements to three Florida tort claims).                These cases



                                      40
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 41 of 43 PageID 383



 demonstrate Florida recognizes a common-law claim of aiding and

 abetting tortious conduct.

       Here,   the     Complaint   alleges     Laxmi     aided     and   abetted

 plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, and to the extent the claim alleges Laxmi has actual

 knowledge 13, the Court finds it sufficient to state a claim.

 Accordingly, the Court denies Laxmi’s request for dismissal.

       D. More Definite Statement

       Finally,      Laxmi   asserts   that    the     Complaint    is   vague,

 ambiguous, and fails to provide sufficient information to allow

 Laxmi to formulate a response.             (Doc. #12, pp. 22-23.)         Laxmi

 requests the Court exercise its discretion and order plaintiff

 provide a more definite statement pursuant to Rule 12(e) of the

 Federal Rules of Civil Procedure.          (Id.)

       Rule 12(e) provides that “[a] party may move for a more

 definite statement of a pleading to which a responsive pleading is

 allowed but which is so vague or ambiguous that the party cannot

 reasonably prepare a response.”        Fed. R. Civ. P. 12(e); see also

 Ramirez v. F.B.I., 2010 WL 5162024, *2 (M.D. Fla. Dec. 14, 2010)

 (“A Rule 12(e) motion is appropriate if the pleading is so vague




       13“[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.



                                       41
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 42 of 43 PageID 384



 or ambiguous that the opposing party cannot respond, even with a

 simple denial, in good faith, without prejudice to [itself].”

 (marks and citation omitted)).

       The Court finds the Complaint is not “so vague or ambiguous”

 that Laxmi cannot reasonably prepare a response, and therefore

 denies the request for a more definite statement under Rule 12(e).

 See Ramirez, 2010 WL 5162024, *2 (“The [Rule 12(e)] motion is

 intended to provide a remedy for an unintelligible pleading, rather

 than a vehicle for obtaining greater detail.” (citation omitted));

 Eye Care Int’l, Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D.

 Fla. 2000) (noting that “motions for a more definite statement are

 not favored in light of the liberal discovery practice,” and that

 “a motion for more definite statement is not to be used as a

 substitute for discovery”); cf. LeBlanc v. LVNV Funding, LLC, 2019

 WL 2492124, *1 (M.D. Fla. June 14, 2019) (granting motion for more

 definite statement, finding “the Complaint contains no facts” and

 was “not sufficiently specific to place defendant on notice of the

 claims against it”).

       Accordingly, it is now

       ORDERED:

       1. Defendant Laxmi of Naples, LLC’s Motion to Dismiss, Motion

          to Strike, or For a More Definite Statement and Memorandum

          of Law in Support Thereof (Doc. #12) is DENIED.




                                     42
Case 2:20-cv-00634-JES-MRM Document 53 Filed 02/23/21 Page 43 of 43 PageID 385



       2. Defendant   Wyndham   Hotels    &   Resorts,   Inc.’s   Motion   to

          Dismiss Plaintiff’s Complaint (Doc. #15) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this         23rd    day of

 February, 2021.




 Copies:
 Parties of record




                                     43
